Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered February 7, 1977, convicting him of assault in the first degree, upon a jury verdict, and sentencing him to a term of imprisonment with a minimum of four years and a maximum of eight years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment with a minimum of three years and a maximum of six years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Martuscello, J. P., Shapiro, Cohalan and Hargett, JJ., concur.